Upon an indictment for murder, appellant was convicted of negligent homicide in the second degree, punishment fixed at confinement in the county jail for a period of sixty days.
The record is void of bills of exceptions.
It appears in the statement of facts that the deceased came *Page 581 
to his death through the discharge of a pistol in the hands of the appellant.
No brief has been filed. Our examination of the facts adduced upon the trial leaves us of the opinion that the evidence sufficiently supports the verdict. A recital of the facts is deemed unnecessary.
The judgment is affirmed.
Affirmed.